19 F.3d 25
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.ACHESON & GRAHAM MORTUARY, INC. COMPANY;  Oak HillImprovement Co., d/b/a Oak Hill Memorial Park;  Green AcresMemorial Lake Park and Mortuary, d/b/a Green Acres MemorialPark Mortuary, et al.;  Maridon, Inc. d/b/a Lima Family,Sunnyvale Mortuary, Plaintiffs/Appellees,v.AETNA CASUALTY AND SURETY, INC., Defendant,andPrudential-LMI Commercial Insurance Company, Defendant/Appellant.ACHESON & GRAHAM MORTUARY, INC. COMPANY;  Oak HillImprovement Co., d/b/a Oak Hill Memorial Park;  Green AcresMemorial Lake Park and Mortuary, d/b/a Green Acres MemorialPark Mortuary, et al.;  Maridon, Inc. d/b/a Lima Family,Sunnyvale Mortuary, Plaintiffs/Appellees,v.AETNA CASUALTY AND SURETY, INC., Defendant,Northwestern National Insurance Co., Defendant/Appellant.ACHESON & GRAHAM MORTUARY, INC. COMPANY;  Oak HillImprovement Co., d/b/a Oak Hill Memorial Park;  Green AcresMemorial Lake Park and Mortuary, d/b/a Green Acres MemorialPark Mortuary, et al.;  Maridon, Inc. d/b/a Lima Family,Sunnyvale Mortuary, Plaintiffs/Appellees,v.AETNA CASUALTY AND SURETY, INC., Defendant/Appellant.
Nos. 92-55950, 92-56029 and 92-56032.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 1, 1994.Decided Feb. 25, 1994.

Before:  TANG, PREGERSON and NOONAN, Circuit Judges:

ORDER

1
For the reasons stated by the district court, its judgment is AFFIRMED.